This proceeding was commenced before the Clerk, under sec. 266 of the Code, in an action wherein W. A. Cabe was plaintiff and W. A. Patton defendant. His Honor affirmed the ruling of the Clerk that the answer to the rule upon the facts set out in the opinion was insufficient, and that a fine of fifty dollars be imposed, and Daves appealed.
The plaintiff's execution being returned unsatisfied, he made affidavit that one James M. Daves was indebted to the judgment debtor in a sum exceeding ten dollars, and obtained an order from the Court requiring him to appear and answer the same. On 21 November, 1877, Daves appeared according to the summons and put in his answer on oath, admitting his indebtedness to the defendant Patton, in the amount of twenty-four dollars, to be paid in corn at the price of fifty cents per bushel, during the fall or when gathered and shucked. The Court thereupon adjudged that the said Daves pay to the (74)  plaintiff thirty-one and three-fourths bushels of corn according to his contract with the judgment debtor. On 27 March, 1879, the Court, at the instance of the plaintiff, and, so far as the case *Page 67 
discloses, without evidence from his affidavit or otherwise of disobedience of the order, issued a citation requiring the said Daves to appear and show cause why he should not be attached for contempt. In answer to the rule he stated that soon after the order was made he sent as many as three messages to the plaintiff to come and get the corn, and the plaintiff failed to do so, and that Patton, the defendant, had recovered judgment against him on the contract, and had come and been paid in full in the corn. There was no other evidence before the Court, and it was adjudged that the answer did not purge the contempt, and that Daves pay a fine of fifty dollars. From this judgment he appealed.
The order requiring the delivery to the plaintiff of a specific quantity of corn, at the stipulated price equal to the debt, in satisfaction, was not warranted by the facts contained in Daves' answer. The plaintiff was entitled to be paid out of the corn, and by a sale of so much of it as was necessary for the purpose, and no more. He could not claim the benefits of a good contract made by his debtor, nor is he liable for losses consequent upon a bad one. The corn should have been sold and the proceeds applied to the debt, and Daves should have been directed to deliver to a receiver or other appointed of the Court so much of the corn as, upon such sale, would suffice to pay the same. But as both contracting parties were before the Court, and neither makes objection to the form of the order, we notice the matter to rebut any inference of approval.
From the examination of the record the following facts appear:
1. No proper ground is laid by affidavit or otherwise to support the plaintiff's application for the rule to show cause, and it improvidently issues without any written suggestion that the order (75) has been disobeyed.
2. The statements contained in the appellant's answer are not controverted, modified or explained by any counter evidence from the plaintiff.
3. The appellant was prepared and willing to deliver the corn to the plaintiff, and so informed him by repeated messages, which were disregarded.
4. The corn was afterwards taken and removed by the defendant under a judgment recovered by him for the full amount due under the contract.
5. After the gathering of the crop designated in the contract, and that of the succeeding year, this proceeding is instituted, and it does not appear that meanwhile the plaintiff has made any demand for delivery.
The law of contempts is now regulated by the act of April 10, 1869, and among the enumerated acts which may be punished for contempt *Page 68 
is "wilful disobedience of any process or order lawfully issued by any Court." Bat. Rev., chap. 24, sec. 1(4).
The facts in the present case, aside from the irregularities noticed, do not, in our opinion, constitute a case of "wilful disobedience" within the meaning of the law. The article to be delivered was of a perishable nature, and it was the duty of the plaintiff, in a reasonable time, to apply for and remove it, and the appellant to retain possession until this was done. No such application seems to have been made, and the loss must be ascribed to the plaintiff's own neglect, and upon him it must rest.
The plaintiff insists that an appeal does not lie from a judgment imposing a penalty for contempt. This is true as to that class of contempts which are committed in the presence of the Court, or so near as to interfere with its business, and the reasons for which are justly set out by NASH, C. J., in the opinion in S. v. Mott, 49 N.C. 449. But in cases like the present, where the right to punish depends upon (76)  a "wilful disobedience" of "any process or order lawfully issued," the lawfulness of the power exercised is a proper subject of review in this Court, as in held in Bond v. Bond, 69 N.C. 97.
Reversed.
Cited: Cromartie v. Commissioners, 85 N.C. 214; Deaton In Re,105 N.C. 62; Bristol v. Pearson, 109 N.C. 721; In Re Briggs,135 N.C. 129; Ex Parte McCown, 139 N.C. 96.